o Oa NN DK OT FF WD NY.

NY NNN HN YN DN
Zo IAA A € YO HP FF F&F Ce TDAAaUR DNAS

 

 

Case 2:15-cv-01997-MCE-DB Document 162 Filed 06/19/20 Page 1of5

Daniel Gonzalez

 

4300 Black Avenue
P.O. Box 847
Pleasanton CA 94566
Telephone (916) 247-6886
Plaintiff, Pro Se
UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
DANIEL E. GONZALEZ, CASE NO. No.: 2:15-CV-1997 MCE DB PS
Plaintiff, REQUEST FOR AN ORDER TO FILE A
vs. SECOND NOTICE OF APPEAL TO THE
NINTH CIRCUIT ON ORDER ENTERED MAY
20, 2020 [ECF 125 TO ECF 161]
UNITED STATES OF AMERICA, RULE 4(a)(1)(B)(), (iii), (iv); (a)(4) Gi), (iv) & (vi)
DOES 1 to 20, Inclusive, [Concurrently filed, Request To Proceed Pro Se]
Defendants.

 

 

TO THE CHIEF JUDGE OF THE EASTERN DISTRICT OF CALIFORNIA:

NOTICE IS HEREBY given that Daniel E. Gonzalez (“Plaintiff”) submits this request for an
Order permitting this “Second Notice of Appeal” after the order issued by the district judge based on
Rules 59 and 60 entered on May 20, 2020. [ECF 161.]

Plaintiff seeks leave to proceed in pro se status and thus hereby submits this “Second Notice of
Appeal” preserving his right to appeal the Order entered on May 20, 2020. Rule 4(a)(1)(B)(i), (iit), (iv);
(a)(4) (ii), (iv) & (vi). The appeal is believed to have merit based on the following grounds:

A. The district court violated Due Process regarding Rule 59.

The district judge denied relief under Rule 59 on the Motion to Alter or Amend as follows:

“The Court initially notes that under Rule 59(e), any “motion to
alter or amend a judgment must be filed not later than 28 days after the
entry of the judgment.” Because the present motion was filed well over a
month post-judgment, it is time-barred by Rule 59. While Plaintiff filed a
request for extension of two weeks to file his motion on September 13,
2019 (ECF No. 135), the government opposed that request three days

REQUEST FOR AN ORDER TO FILE A SECOND NOTICE OF APPEAL -1-
TO THE NINTH CIRCUIT ON ORDER ENTERED MAY 20, 2020 [ECF 125 TO ECF 161)

 
Oo So NN NHN AWA SF WH NH —

NNN NR HY HK YN Ww
eo NU AAA OH F&F SF CHUA AREKAHSS

 

 

Case 2:15-cv-01997-MCE-DB Document 162 Filed 06/19/20 Page 2 of 5

later, pointing out that under Rule 6(b)(2), “[a] court must not extend the
time under Rule.... 59(e).” Consequently, the Court cannot grant
Plaintiff's extension request and his Motion insofar as it pertains to Rule
59(e) is untimely.” [ECF 161, at 3:1-8];

The appeal contends that the district judge denied both procedural and substantive due
process on the ex parte notice for Rule 59 relief resulting in ‘clear error” and “manifest injustice.”
1. Plaintiff filed a timely giving notice for a Rule 59 motion on September 13, 2019, within

28 days of the Order [ECF 132, 133], stated as follows:

a. “Under Rule 59, the current deadline to file a noticed motion to
alter or amend judgment is Tuesday, September 17, 2019.”

[ECF No. 135, at 2:1-2]

2. Plaintiff timely identified ex parte his intent to motion under Rule 59 on Due Process

grounds stated as follows:

a. “Good cause exist to bring the motion to alter or amend the
judgment. United States v. Thoms, 684 F.3d 893, 896 (9th Cir.
2012). In Thoms, the Ninth Circuit expanded the de novo hearing
requirement to cover all litigants when a district court rejects a
magistrate's proposed finding without conducting a new hearing.
(Id.) The magistrate’s findings & recommendations along with
plaintiff's exhibits in opposition to summary judgment contained
live medical expert testimony demonstrating the inference of
proximate causation. Thus, there appears to be a good faith belief
the judgment of dismissal should be altered or amended on due
process and equal protection grounds. (See, Declaration of Daniel
Gonzalez, { 4, below)”

[ECF No. 135, at 2:14-22]
B. The district court violated Due Process regarding Rule 60.

The district judge denied relief under Rule 60 on the Motion to Alter or Amend as follows:

“With respect to mistake, while Plaintiff argues that a series of
“factual determinations” were not made, and that he was deprived of an
evidentiary hearing, those contentions miss the mark. The crucial issue for
purposes of summary judgment was whether Plaintiff could produce any
expert evidence to support his claim that the medical treatment he received
ran afoul of that standard of care. Once the government showed that no
expert testimony had been provided, as both the Magistrate Judge and this
Court agreed, Plaintiff had to come forward with admissible evidence to
show otherwise, and he failed to do so.” [ECF 161, at 3:19-27]

REQUEST FOR AN ORDER TO FILE A SECOND NOTICE OF APPEAL -2-
TO THE NINTH CIRCUIT ON ORDER ENTERED MAY 20, 2020 [ECF 125 TO ECF 161]

 
uo Se NA DBD DO SF WY PO

Ny NHN N NY NO NY NY NY WNW
eo UA AK OS fF FS OMT AaAR EAHA S

 

 

Case 2:15-cv-01997-MCE-DB Document 162 Filed 06/19/20 Page 3 of 5

The appeal contends that the district judge denied procedural due process, substantive due

process, and equal protection because plaintiff did come forth with admissible medical expert

testimony when he lodged the depositions of Dr. Samuel Hu, David Siegel, and Jean Lee after the

district judge rejected the magistrate judge’s findings and recommendations without an

evidentiary hearing. [ECF 140, ECF 141, and ECF 142.]

1. The Order contains no factual analysis in favor to plaintiff (non-moving
party) based on the uncontested testimony of plaintiff's disclosed treating
medical expert, Dr. Samuel Hu, that established the standard of care for
the proper diagnosis of a rotator cuff tears; [ECF 140, and ECF 159, Ex.
A, at RT7:10-21, RT21:3-10, RT21:20-RT22:15, RT32:20-RT35:6,
RT40:1-11, RT45:5-19, RT48:2-22, RT71:1-6];

2. The Order contains no factual analysis in favor to plaintiff (non-moving
party) based on the uncontested testimony of Dr. Samuel Hu, plaintiff's
disclosed treating medical expert, that established the standard of care for
the proper treatment of a rotator cuff tears; [ECF 140, and ECF 159, Ex.
A, at RT7:10-21, RT21:3-10, RT40:1-11, RT45:5-25, RT63:10- RT 64:11;
RT101:4-18];

3. The Order contains no factual analysis in favor to plaintiff (non-moving
party) based on the uncontested testimony of plaintiff's disclosed treating
medical expert, Dr. Samuel Hu, that established the government doctors
failed to properly care for plaintiff between July 2009 and July 2013;
[ECF 140, and ECF 159, Ex. A, at RT7:10-21, RT21:3-10, RT37:4-
RT38:24, RT40:1-RT41:11, RT92:12- RT 94:9; RT101:4-18];

4. The Order contains no factual analysis in favor to plaintiff (non-moving
party) based on the uncontested testimony of plaintiff's designated
medical expert, Dr. Craig Bash, that established the
misdiagnosed plaintiff's rotator cuff tears between July 2009 and July
2013; [ECF 126, and ECF 159, Ex. B, at RT32:10-14; ];

5. The Order contains no factual analysis jn favor to plaintiff (non-moving
party) based on the uncontested testimony of plaintiff's designated
medical expert, Dr. Craig Bash, that established the government doctors

plaintiff's rotator cuff tears and breached the

failed to properly treat
standard of care and caused vision damage between July 2009 and July
2013; [ECF 126, and ECF 159, Ex. B, at RT34:17-RT35:11, RT47:21-

RT48:16, RT51:21-RT52:3);

6. The Order contains no factual analysis in favor to plaintiff (non-moving
party) based on the deposition testimony taken from 7A Di, David Seige!

 

and failed to properly treat plaintiff's rotator cuff tears, thus established

REQUEST FOR AN ORDER TO FILE A SECOND NOTICE OF APPEAL
TO THE NINTH CIRCUIT ON ORDER ENTERED MAY 20, 2020 [ECF 125 TO ECF 161]

 
oo Oo ND DH SP WH NNO K

NN YN KR NNN
BRRFARBRBRARSETEa DAaAREBHR AS

 

 

Case 2:15-cv-01997-MCE-DB Document 162 Filed 06/19/20 Page 4of5

breach of the standard of care; [ECF 141, and ECF 159, Ex. C, at RT29:3-
14, RT30:21-RT31:15, RT31:29-RT32:11, RT39:10-23, RT45:8-10, RT,
RT51:25-RT52:RT53:20, RT124:15-19, RT127:20-RT128:18, RT129:2-4,
RT129:16-19, RT132:15-20, RT133:6-13, RT137:8-10, RT141:8-11,
RT141:14-17, RT148:22-RT149:11, RT149:18-21];

7. The Order contains no factual analysis in favor to plaintiff (non-moving
pany) based on the > ceposition te testimony taken from VA Dr. Jean Lee
hitted that sh dex ar

 

reat plaintiff s rota ff linosi thus established breach of
the standard of care; ECF 14 142, and ECF 159, Ex. D, at RT25:19-23,
RT36:14-24, RT37:5-RT38:13, RT48:14-20, RT49:3-9, RT69:2-17,
RT69:23-RT70:1-17].

 

C. The district court violated Due Process under Rule 60(b)(6) and Rule 36(a).

The district judge denied relief under Rule 60 on the Motion to Alter or Amend as follows:

That made summary judgment proper, and these findings present no
clear error justifying relief under the final provision of Rule 60(b)
afford redress for “any other reason that justifies relief.” Fed. R. Civ.
P. 60(b)(6). Relief under that subdivision should be granted only
“sparingly” and in “extraordinary circumstances” to correct an
erroneous judgment. See Navajo Nation v. Dep’t of the Interior, 876
F.3d 1144, 1173 (9th Cir. 2017). No such circumstance is present
here. Plaintiff's Motion to Alter or Amend Judgment accordingly
fails.” [ECF 161, at 3:27-4:5]

The appeal contends that the district judge denied procedural due process, substantive due

process, and equal protection because “extraordinary circumstances” existed under Rule 60(b)(6)

compelling an evidentiary hearing on the following additional grounds:

1. First, the district judge violated Due Process and Equal Protection
when he completely omitted any “factual determination” under Rule
36(a) against the government defendant regarding false and improper
responses to over 200 requests for admissions that would self-execute
against the defendant that would compel summary judgment in favor
to plaintiff under Rule 56; [ECF 112-113; ECF 129, at 3:12-4:7, and
ECF 159, Ex. C, at RT16:7-21, RT17:1-8];

2. The district judge failed to provide an evidentiary hearing to determine
the truth on the government doctors and attorneys broadcast a
malicious and false sworn declaration, signed under the penalty of
perjury, that falsely accused this disabled veteran and plaintiff of being
a child sex molester and constitutes a breach of the duty of patient-

ity in violation of H.LP.P.A. by knowingly [ECF
55-1, at 9943-44, 47-48; ECF 57, ECF 58, ECF 105, at RT 2:22-3:21,
RT 17:3-18:8, ECF 159, at Exhibits E & FJ;

REQUEST FOR AN ORDER TO FILE A SECOND NOTICE OF APPEAL
TO THE NINTH CIRCUIT ON ORDER ENTERED MAY 20, 2020 (ECF 125 TO ECF 161]

 
o Oo N BO A F&F WO NO &

NN BW NY NKR YN
eu AAP OK SF FE M@ RH AARBHe S

 

 

Case 2:15-cv-01997-MCE-DB Document 162 Filed 06/19/20 Page 5of5

3. The district judge abused discretion in denying plaintiff's motion to

relate this action with a concurrent Eastern District case, no. :15-cv-
02448, Gonzalez v Department of Real Estate, et al. [ECF 55-1, at
1943-44, 47-48; ECF 57, ECF 58, ECF 105, at RT 2:22-3:21, RT 17:3-
18:8, ECF 159, at Exhibits E & F];

. California-created stigma-plus harm from investigatory and

prosecutorial misconduct and purposeful discrimination by the
California Dental Board; ECF 55-1, at 943-44, 47-48; ECF 57, ECF
58, ECF 105, at RT 2:22-3:21, RT 17:3-18:8, ECF 159, at Exhibits E
& F];

. Lack of judicial impartiality due to the substantial inference based on

circumstantial evidence that a personal conflict exists between the
district judge and state judge Vance R. Raye constituting good cause
for recusal and/or transfer to a different district judge based on
purposeful discrimination against a disabled veteran who cannot
otherwise obtain a fair trial;

6. Any other and additional grounds for bringing the appeal.

DATED: June 17, 2020 Respectfully submitted,

By:
aniel GonZajez
Pro Se

REQUEST FOR AN ORDER TO FILE A SECOND NOTICE OF APPEAL
TO THE NINTH CIRCUIT ON ORDER ENTERED MAY 20, 2020 JECF 125 TO ECF 161]

 
